DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-4, 6-11 is/are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by Taylor (6712304).
Regarding claim 1, Taylor discloses an electronic device (Fig 1, item 10) comprising: a main body (Fig 1, housing 20); and an earphone connected with the main body (Figs 1 and 3, earphone 60 connected to the main body through retractor 32 and jack 62) , wherein the main body and the earphone are extensibly connected via wiring (Figs 1 and 3, inherently the earphone retraction mechanism is to allow utilizing the earphone by extending the wire trough the retractable mechanism to user’s ear).
Regarding claims 2 and 3, Taylor discloses the limitations of claim 1. Taylor further discloses a fastening means comprising a band disposed on a rear side of the main body (Fig 7, retention jacket 80 having elongated slot 82 and unnumbered bands on the edges to enable the earphone retention).
Regarding claim 4, Taylor discloses the limitations of claim 1. Taylor further discloses a fastening means detachably coupled to a rear side of the main body (Figs 8b and 8c, retractable housing connected to the main body via Velcro 93).
Regarding claim 6, Taylor discloses the limitations of claim 1. Taylor further discloses an automatic take-up unit which allows the wiring to be wound by a force accumulated when the wiring is pulled out (Column 3, lines 5-20 discloses “The cable reel facilitates extension by the electrical conducting cable from the retraction housing to substantially a full length thereof. In order to draw the electrical conducting cable from the cable reel, the audio receiver earpiece is grasped and pulled by the user to a suitable length followed by a slight release, thereby actuating tension being applied by a reel lock button against the cable retracting mechanism, thereby arresting rotation thereof so as to effectively lock the electrical conducting cable in position. Subsequent pulling of the electrical conducting cable to an extended full length thereof triggers actuation of the cable retracting mechanism, thereby allowing the electrical conducting cable to be completely wound into retraction housing.”).
Regarding claims 7, 8 and 10, Taylor discloses an electronic device (Fig 1, item 10) comprising: a main body (Fig 1, housing 20 which inherently will contain cellphone circuits); and an earphone connected with the main body (Figs 1 and 3, earphone 60 connected to the main body through retractor housed within the earphone housing 32 and jack 62 via wire) , wherein the main body and the earphone are extensibly connected via wiring (Figs 1 and 3, inherently the earphone retraction mechanism is to allow utilizing the earphone by extending the wire trough the retractable mechanism to user’s ear).
Taylor further discloses an automatic take-up unit which allows the wiring to be wound by a force accumulated when the wiring is pulled out (Column 3, lines 5-20 discloses “The cable reel facilitates extension by the electrical conducting cable from the retraction housing to substantially a full length thereof. In order to draw the electrical conducting cable from the cable reel, the audio receiver earpiece is grasped and pulled by the user to a suitable length followed by a slight release, thereby actuating tension being applied by a reel lock button against the cable retracting mechanism, thereby arresting rotation thereof so as to effectively lock the electrical conducting cable in position. Subsequent pulling of the electrical conducting cable to an extended full length thereof triggers actuation of the cable retracting mechanism, thereby allowing the electrical conducting cable to be completely wound into retraction housing.”) wherein the automatic take-up unit, inherently, causes the wiring to be wound by a force accumulated when the wiring is pulled out.
Regarding claim 9, Taylor discloses the limitations of claim 7. Taylor further discloses that the main body further includes a port part, and wherein the earphone further includes a connection plug detachably mounted to the port part of the main body (Fig 3, jack 62 connected to the main body’s port).
Regarding claim 11, Taylor discloses the limitations of claim 7. Taylor further discloses a fastening means detachably coupled to a rear side of the main body (Figs 8b and 8c, retractable housing connected to the main body via Velcro 93).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor (6712304) and further in view of Ziemba (20110089077).
Regarding claim 5, Taylor discloses the limitations of claim 4. Although Taylor discloses a detachable mechanism for the fastening means, Taylor does not specifically disclose that the rear side of the main body includes one or more rail grooves, and

wherein the fastening means includes one or more rails corresponding to the one or more rail grooves of the main body to allow the fastening means to be slidably coupled to the main body.
Attachment of a compartment to a portable electronic device via rail and groove is disclosed by Ziemba (Paragraph 0017 discloses “ The internal attachment means preferably comprises grooves/rails and the mating cell attachment means comprise rails/grooves so that the makeup cells are slidably secured within the mini-makeup kit. The internal attachment means may instead comprise low bond adhesive, mating clip, magnetic portions, or hook and loop fasteners”).
Since both Taylor and Ziemba disclose an attachment mechanism for a compartment of portable electronic device it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the rail and groove mechanism of Ziemba in the teachings by Taylor. The motivation for this would have been design preferences in a manner of simple substitution to achieve the same predictable outcome of providing a detachable compartment for a portable electronic device.
	

Claims 12, 13, 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradford (7680267) and further in view of Asla (20090321291).
Regarding claims 12, 13, Bradford discloses an electronic device (Fig 5) comprising: a main body (Fig 5, handset 201) having a button set (Column 5, lines 10-15); an earphone connected with the main body and having an inserting part (Fig 5, speaker capsule 204) enclosing a speaker on one side thereof and a cover part (Fig 5, neck portion 206) supporting the inserting part on the other side thereof.
However, Bradford does not specifically disclose that the buttons are in front of the main body. Examiner takes official notice that buttons on various locations of hands free devices such as front, back and side are well known and widely used in the art to control the device, and it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to dispose the buttons disclosed by Bradford in the front of the housing. The motivation for this would have been design preferences to achieve user's aesthetic needs and requirements and to achieve the same predictable outcome of controlling the hands free device.
Moreover, Bradford does not disclose a decorating means having a button accessory mounted or demounted corresponding to the button set in the front of the hands-free apparatus main body.
Asla discloses a decorating means having a button accessory mounted or demounted corresponding to the button set in the front of an electronic device main body (Paragraph 0023, and Paragraph 33. Also, paragraph 0038 discloses the mounting and demounting process).
Since both Bradford and Asla disclose a personal electronic device with buttons, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the protective decorative cover design of Asla in the teachings by Bradford obviously modified in shape and structure to fir the design of Bradford. The motivation for this would have been to protect the device and at the same time provide an aesthetic design for the electronic unit.
Regarding claim 16, Bradford and Asla disclose the limitations of claim 12. The combination further discloses that the button accessory is configured so that at least one of the power/communication button, the volume-up button, and the volume-down button are installed on an integrated body thereof so as to be able to be elastically pushed (Column 5, lines 10-15, Obviously there are buttons to control volume and take calls). Although, the combination does not specifically disclose the type of control buttons on the housing, examiner takes official notice that push buttons are well known and widely used in the art to perform and execute the controlling of hands-free devices and it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize elastic push buttons to control the device as disclosed by the combination. The motivation for this would have been design preferences to achieve the same predictable outcome of controlling the hands free device.
Regarding claim 17, Bradford and Asla disclose the limitations of claim 12. The combination further discloses that the main body further includes a port part in the front thereof (Fig 4, unnumbered receptacle for earbud headset 202)
Regarding claim 18, Bradford and Asla disclose the limitations of claim 17. The combination further discloses that the earphone further includes a connection plug detachably mounted to the port part of the main body (As seen in Fig 4 and 5 the earbud headset is detachably connected to corresponding handset 201, Also Column 5, lines 20-35 discloses “Referring again to FIG. 4, earbud headset 202 may be docked in handset 201. In the docked configuration, speaker capsule 204 may be electrically coupled to or associated with circuitry in handset 201. Microphone 203 may be activated in the docked configuration, and microphone 222 of earbud headset 202 may be deactivated. Thus handset 201 may not require its own speaker when used with docked headset 202.”) .

Claim 14, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradford (7680267) and further in view of Asla (20090321291) and Lowry (8111861).
Regarding claim 14, 15, Bradford and Asla disclose the limitations of claim 12. However the combination does not specifically disclose that the decorating means further includes an earphone cover accessory mounted on or demounted from the cover part of the earphone and that the earphone cover accessory is configured to be able to house the cover part of the earphone, and has a floral pattern, a figure of a geometrical pattern, or a letter on a front surface thereof.
Lowry discloses a decorating means as an earphone cover accessory mounted on or demounted from a cover part of an earphone (Fig 6) and that the earphone cover accessory is configured to be able to house the cover part of the earphone, and has a figure of a geometrical pattern (Fig 3, Fig 6) on a front surface thereof.
	Since both the combination of Bradford and Asla, and Lowry disclose a cover portion for an earphone device, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the decorative means as disclosed by Lowry in the teachings by Bradford and Asla, obviously the shape of the decorative structure needs to be modified to the specific shape of the combination of Bradford and Asla. The motivation for this would have been to provide aesthetic decoration for an electronic device to satisfy user aesthetic and design needs and to provide a customizable device for the user.
	Claims 19, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradford (7680267) and further in view of Asla (20090321291) and Hyatt (20070249411)
Regarding claim 19, 20, Bradford and Asla disclose the limitations of claims 12 and 18.
However, the combination does not disclose that the earphone includes wiring extensibly connected with the connection plug so that the main body and the earphone are extensibly connected via a wire.
	Hyatt disclose a hands-free device with an extensible, retractable earphone (Figs 1 and 2 and paragraph 0070 “handsfree accessory 20 includes a retractable tether 34,”)
	Since both Bradford and Asla and Hyatt disclose a hands-free unit with a speaker it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the extensible speaker of Hyatt in the teachings by Bradford and Asla. The motivation for this would have been providing ease of use and more flexibility to the user.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652